Citation Nr: 0916297	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-13 089	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1973 
through August 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's file was 
subsequently transferred to the Louisville, Kentucky RO.


FINDING OF FACT

Although the Veteran was exposed to ionizing radiation during 
military service, his currently diagnosed multiple myeloma is 
not attributable to in-service radiation exposure, and is not 
otherwise related to his period of active military service.


CONCLUSION OF LAW

The veteran does not have multiple myeloma that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003 and October 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured a radiation dose assessment from the 
U.S. Army Center for Health Promotion and Preventive 
Medicine, in addition to a nexus opinion from the Chief 
Public Health and Environmental Hazards Officer, and the 
Director of the Compensation and Pension service in 
Washington D.C., regarding the possible relationship between 
multiple myeloma and exposure to ionizing radiation while in 
the military.  VA has no duty to inform or assist that was 
unmet.

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
tumors, if manifest to a compensable degree within a year 
after qualifying active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected, 
including multiple myeloma.  See 38 U.S.C.A. § 1112(c)(1), 
(2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-
exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means on-site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain presence on the 
grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee; certain service on Amchitka Island, 
Alaska during certain underground nuclear tests; or service 
which, if performed as an employee of the Department of 
Energy, would qualify the individual for inclusion as a 
member of the "Special Exposure Cohort."  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site 
participation includes presence at a test site during an 
official operational period of an atmospheric nuclear test, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3).

The term "member of the Special Exposure Cohort" means a 
Department of Energy employee who meets any of the following 
requirements: 

(A) The employee was so employed for a 
number of work days aggregating at least 
250 work days before February 1, 1992, at 
a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee, and, during such 
employment-- 

(i) was monitored through the use of 
dosimetry badges for exposure at the 
plant of the external parts of 
employee's body to radiation; or 

(ii) worked in a job that had 
exposures comparable to a job that 
is or was monitored through the use 
of dosimetry badges. 

(B) The employee was so employed before 
January 1, 1974, by the Department of 
Energy or a Department of Energy 
contractor or subcontractor on Amchitka 
Island, Alaska, and was exposed to 
ionizing radiation in the performance of 
duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests. 

(C)(i) Subject to clause (ii), the 
employee is an individual designated as a 
member of the Special Exposure Cohort by 
the President for purposes of the 
compensation program under section 7384q 
of title 42. 

(ii) A designation under clause (i) 
shall, unless Congress otherwise 
provides, take effect on the date that is 
30 days after the date on which the 
President submits to Congress a report 
identifying the individuals covered by 
the designation and describing the 
criteria used in designating those 
individuals. 

42 U.S.C.A. 7384l(14).

The provisions of 38 C.F.R. § 3.311(b)(2)(i) (2008) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and includes multiple myeloma.  In all 
claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. §§ 3.307, 3.309, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1).  Dose data will be requested from 
the Department of Defense in claims based on participation in 
atmospheric nuclear testing and in claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan.  38 C.F.R. § 3.311(a)(2)(i)(ii).  In all 
other claims involving radiation exposure, a request will be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service treatment records, and other records which may 
contain information pertaining to the veteran's radiation.  
38 C.F.R. § 3.311(a)(2)(iii).  Section 3.311(b) provides for 
referral of claims for service connection for a disability 
due to exposure to ionizing radiation to the Under Secretary 
for Benefits when a veteran was exposed to ionizing radiation 
as a result of participation in atmospheric testing of 
nuclear weapons, the occupation of Hiroshima or Nagasaki, or 
other activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time.  Id.

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain diseases shown to a compensable 
degree within a year of separation from service are presumed 
to have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases, 
including this Veteran's multiple myeloma, which may be 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
if participation in an in-service radiation-risk activity is 
shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
found in 38 C.F.R. § 3.311 if the condition at issue is a 
"radiogenic disease," and other conditions specified by 
regulation are met, such as an evidentiary showing of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), 
(4).  Third, direct service connection may be established 
under 38 C.F.R. § 3.303(d) by showing that the disease began 
during or was aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  In other words, under Combee, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The veteran alleges that he was exposed to a significant 
amount of radiation from March 1974 through June 1975, while 
serving as a Nike Hercules missile maintenance officer in 
Lohne, Germany.  The Veteran stated that he performed 
maintenance operations on nuclear warheads.  His personnel 
records show that his military occupational specialty (MOS) 
was a missile unit commander.

Initially, regarding a direct service connection analysis, 
the Board notes that although the Veteran is currently 
diagnosed with multiple myeloma, as documented by medical 
records from the Mayo Clinic and progress notes from the 
Lexington Clinic dated from April 2000 through April 2004, 
the service treatment records are devoid of any treatment 
related to the precursors of this disease, or symptoms that 
would be indicative of a multiple myeloma disease process, 
and the Veteran's July 1976 discharge examination showed a 
normal clinical evaluation.  Further, multiple myeloma was 
not diagnosed until 2000, over 20 years after discharge from 
active duty, when a March 2000 MRI revealed possible multiple 
myeloma, and a May 2000 pathology report included the 
diagnosis of multiple myeloma.  The Board finds that the 
lengthy period after military service without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Lastly, 
although the record contains an April 2004 letter from J.C., 
M.D. stating that radiation exposure in the form of ionizing 
radiation has been the most commonly associated potential 
cause of multiple myeloma, Dr. C. did not discuss the 
circumstances of the Veteran's case in particular, nor did he 
provide any rationale for his opinion, or include an 
explanation as to what military records he had reviewed that 
led him to his conclusion.  He did not refer to any dose 
estimate regarding the extent of the Veteran's exposure.  He 
only offered a broad statement finding an increased risk of 
multiple myeloma due to radiation exposure, which the Board 
does not find sufficient to establish a connection between 
the Veteran's military service and the development of 
multiple myeloma, especially when weighed against other 
medical opinion evidence of record as discussed below.  The 
record does not contain any other medical evidence 
establishing a nexus between the Veteran's currently 
diagnosed multiple myeloma and his active duty service.  As 
such, because there is no evidence of the precursors of 
multiple myeloma in service, no continuity of symptomatology 
present after discharge, and no credible medical opinion 
connecting his currently diagnosed multiple myeloma to 
service, the Board finds that service connection on a direct 
basis is not warranted.  Additionally, as already noted, no 
manifestation of the disease was shown within a year of 
separation from service.  Consequently, service incurrence 
for a tumor such as the Veteran's may not be presumed under 
38 C.F.R. § 3.307(a)(3).  

Turning to a presumptive service connection analysis, the 
Board notes that multiple myeloma is among the diseases 
listed at 38 C.F.R. § 3.309(d) that may be service connected 
if manifest in a radiation-exposed veteran.  In this regard, 
the Board points out that there is no evidence that the 
appellant participated in a "radiation risk activity" with 
exposure identified under 38 C.F.R. § 3.309, all of which 
involve either on-site participation in a test involving 
atmospheric detonation of a nuclear device, certain service 
at specified locations, or certain duties, none of which the 
Veteran experienced.  

The veteran contends that his multiple myeloma is the direct 
result of exposure to ionizing radiation from his job duties 
in missile maintenance.  He has not alleged participation in 
any "radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of 38 C.F.R. § 3.309(d) does not 
lead to an award of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service that do not become manifest 
until after military service.  See 38 C.F.R. § 3.311.  The 
regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case.  38 C.F.R. § 3.311(b)(2).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period, and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time period specified by regulation 
(multiple myeloma must manifest itself five years or more 
after exposure).  Although the veteran's service treatment 
records do not contain a DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, the U.S. Army Center for 
Health Promotion and Preventive Medicine issued an October 
2008 Radiological Exposure Assessment which assigned an 
upper-bound value of 6.25 rem as the estimated whole body 
ionizing radiation exposure for the time period from March 
1974 through June 1975 while the Veteran was assigned to the 
42nd US Artillery, 552nd Army Group (Nike Hercules Battery 
Assembly and Maintenance Section) with the NATO Nike Hercules 
Battery at Lohne Kaserne.

Based on this information, because the U.S. Army Center for 
Health Promotion and Preventive Medicine issued an October 
2008 Radiological Exposure Assessment determining that the 
Veteran had in fact been exposed to radiation during service, 
the claim was referred to the Chief Public Health and 
Environmental Hazards officer, L.D., MSPH, M.D., who provided 
an opinion stating that it was unlikely that the Veteran's 
multiple myeloma could be attributed to occupational ionizing 
radiation exposure while in the military service.  Dr. D. 
explained that the interactive radioepidemiological program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) was used to estimate the likelihood that 
exposure to ionizing radiation was responsible for the 
Veteran's multiple myeloma.  Dr. D. noted that, giving the 
Veteran the benefit of the doubt, his cumulative exposure was 
regarded as an acute exposure occurring at the onset of his 
assignment in 1974.  The IREP calculated a 99th percentile 
value for the probability of causation of 5.25%.  As stated, 
based on this probability of causation, Dr. D. opined that it 
was not likely, given the dose estimate, that the Veteran's 
multiple myeloma was attributable to radiation exposure.

In turn, because of the dose assessment, the RO referred the 
case to the office of the Under Secretary for Benefits for 
further consideration.  B.M., the Director of Compensation 
and Pension Services at the Veterans Benefits Administration 
in Washington D.C., submitted a March 2009 letter stating 
that based on the information in the file, including an upper 
bound whole body ionizing radiation dose estimate of 6.25 
rem, in addition to the Chief of Public Health and 
Environmental Hazards Officer's opinion stating that the 
Veteran's currently diagnosed multiple myeloma was not 
attributable to radiation exposure, B.M. determined that 
there was no reasonable possibility that the Veteran's 
multiple myeloma was the result of his occupational exposure 
to ionizing radiation during service.  

Based on the opinions of the Chief of Public Health and 
Environmental Hazard Officer, who took into account the 
amount of exposure, unlike Dr. J.C., the Board finds that 
service connection for multiple myeloma based on exposure to 
ionizing radiation is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Service connection for multiple myeloma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


